Per Curiam.
This action to recover damages upon a reletting of premises under a lease was brought upon an agreed statement of facts, among which was the concession “ that plaintiff-landlord relet the premises in accordance with the terms of a written lease for the sum of $125.” From such concession it is fair to assume that the tenant agreed to pay the landlord’s damages upon a reletting for his benefit, and that such damage amounted to the sum of $125 at the end of the term in April, 1933. The tenant’s discharge in bankruptcy, obtained November 30, 1932, was no defense to the action as the claim for deficiency, was not a provable debt in bankruptcy. (Manhattan Properties, Inc., v. Irving Trust Co., 291 U. S. 320; 78 Law. Ed. 457.)
Judgment reversed, with thirty dollars costs, and judgment directed for the plaintiff for $125, with interest and costs.
All concur;present, Hammer, Callahan and Frankenthaler, JJ.